DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action has been issued in response to the amendment filed on 12/16/2021. Claims 1-20 are pending. Applicants’ arguments have been carefully and respectfully considered in light of the instant amendment and are not persuasive, as they relate to the claim rejections under 35 U.S.C. 103, as will be discussed below. Accordingly, this action has been made FINAL.	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 1-5, 12-16, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mitic et al (US 2016/0006817 A1) in view of Li et al (US 2015/0012615 A1).
As to claim 1, Mitic teaches a method comprising: 
sending, based on determining that a component content item of a plurality of component content items has been received from a content source, the component content item to one or more ingestion devices (see [0038] – Examiner recognizes the media segments as the component content items as claimed by Applicant.  Media segments of a live media programming may be pushed to the client device 124 without the client device); 
sending, based on a state of the component content item indicating that the component content item has been sent to the one or more ingestion devices, another component content item of the plurality of component content items to the one or more ingestion devices (see [0084]-[0087] – Client receives consecutive segments at different intervals.  This suggest that once a media segment is downloaded to the client and stored that the next consecutive media segment is downloaded.  This continues until all segments are downloaded as described in [0093]. Also in [0093]-[0095], Mitic seems to suggest the “state” of each media segment by defining a start and end time associated with the download time.  This clearly demonstrates the completion of storage/downloading of media segments.); 
determining, based on the corresponding state of each component content item of the plurality of component content items, that the plurality of component content items has been sent to the one or more ingestion devices (see [0084]-[0087] – Client receives consecutive segments at different intervals.  This suggest that once a media segment is downloaded to the client and stored that the next consecutive media segment is downloaded.  This continues until all segments are downloaded as described in [0093]. Also in [0093]-[0095], Mitic seems to suggest the “state” of each media segment by defining a start and end time associated with the download time.  This clearly demonstrates the completion of storage/downloading of media segments.). 
Mitic fails to explicitly recite sending an indication that the plurality of component content items has been sent to the one or more ingestion devices.
However, Li teaches sending an indication that the plurality of component content items has been sent to the one or more ingestion devices (see [0040] - content verification component may receive a notification from media controller that gateway device recently stored or is in the process of storing certain digital media content).
Before the effective filing date of the invention, it would have been obvious to one or ordinary skill in the art, to modify the teachings of Mitic to incorporate the REDISTRIBUTING SOURCES FOR ADAPTIVE BIT RATE STREAMING as taught by Li for the purpose of alleviating network congestion and providing for improved bandwidth and media quality (see Li [0016]).
As to claim 2, Li further teaches sending the component content item comprises sending a storage identifier comprising indicating a file path or a storage location of the component content item (see [0038] – identify gateway device as the storage location for the corresponding media content.  The network address could be the storage identifier as claimed by Applicant.).  
As to claim 3, Mitic further teaches sending the another component content item comprises: determining that the state of the component content item changed from a first state to a second state (see [0093]-[0095] - Mitic seems to suggest the “state” of each media segment by defining a start and end time associated with the download time.  This clearly demonstrates the completion of storage/downloading of media segments and thus a change from start downloading to download complete.); and determining, based on the change from the first state to the second state, that the component content item has been sent to the one or more ingestion devices (see [0093]-[0095] - Mitic seems to suggest the “state” of each media segment by defining a start and end time associated with the download time.  This clearly demonstrates the completion of storage/downloading of media segments and thus a change from start downloading to download complete.).  
As to claim 4, Mitic further teaches determining that the plurality of component content items has been sent to the one or more ingestion devices comprises determining, based on a tag or header associated with the plurality of component content items being modified, that the plurality of component content items has been sent to the one or more ingestion devices (see [0089]-[0090] – header is sent with each media segment).  
As to claim 5, Mitic further teaches wherein a multiple component content asset comprises the plurality of component content items and wherein the plurality of component content items comprise at least one of: audio content items, video content items, text content items, or image content items (see [0036] -  audio/video content).  
As to claim 12, Li further teaches receiving the component content item comprises: determining a storage location associated with the component content item (see [0038] – identify gateway device as the storage location for the corresponding media content.  The network address could be the storage identifier as claimed by Applicant.); and receiving, from the storage location to another storage location, the component content item (see [0038] – identify gateway device as the storage location for the corresponding media content.  The network address could be the storage identifier as claimed by Applicant.).
As to claim 13, Mitic and Li further teaches sending the component content item comprises: determining a modification of a state of a manifest entry from a first state to a second state (see Mitic [0093]-[0095] - Mitic seems to suggest the “state” of each media segment by defining a start and end time associated with the download time.  This clearly demonstrates the completion of storage/downloading of media segments and thus a change from start downloading to download complete.); and indicating, based on the modification of the state of the manifest entry from the first state to the second state, that the component content item has been sent to the one or more ingestion devices (see Li [0040] - content verification component may receive a notification from media controller that gateway device recently stored or is in the process of storing certain digital media content).  
As to claim 14, Mitic further teaches determining that the plurality of component content items has been sent to the one or more ingestion devices comprises: determining, based on a corresponding modified tag being added to or removed from a file associated with each component content item of the plurality of component content items, that the plurality of component content items has been sent to the one or more ingestion devices (see [0089]-[0090] – header is sent with each media segment).
As to claim 15, Mitic teaches a method comprising: 
sending, based on determining that a component content item of a plurality of component content items has been received from a content source, the component content item to one or more ingestion devices (see [0038] – Examiner recognizes the media segments as the component content items as claimed by Applicant.  Media segments of a live media programming may be pushed to the client device 124 without the client device); 
sending, prior to receiving the plurality of component content items, another component content item of the plurality of component content items to the one or more ingestion devices (see [0084]-[0087] – Client receives consecutive segments at different intervals.  This suggest that once a media segment is downloaded to the client and stored that the next consecutive media segment is downloaded.  This continues until all segments are downloaded as described in [0093]. Also in [0093]-[0095], Mitic seems to suggest the “state” of each media segment by defining a start and end time associated with the download time.  This clearly demonstrates the completion of storage/downloading of media segments.); and 
determining, based on the corresponding state of each component content item of the plurality of component content items, that the plurality of component content items has been sent to the one or more ingestion devices (see [0084]-[0087] – Client receives consecutive segments at different intervals.  This suggest that once a media segment is downloaded to the client and stored that the next consecutive media segment is downloaded.  This continues until all segments are downloaded as described in [0093]. Also in [0093]-[0095], Mitic seems to suggest the “state” of each media segment by defining a start and end time associated with the download time.  This clearly demonstrates the completion of storage/downloading of media segments.).  
As to claim 16, Mitic and Li further teaches wherein sending the component item to the one or more ingestion devices comprises sending the component item to the one or more ingestion devices based on storing the plurality of component content items at a location accessible to the one or more ingestion devices (see Mitic [0038] – Examiner recognizes the media segments as the component content items as claimed by Applicant.  Media segments of a live media programming may be pushed to the client device 124 without the client device) (see Li [0038] – identify gateway device as the storage location for the corresponding media content.  The network address could be the storage identifier as claimed by Applicant.).  
 As to claim 18, Mitic further teaches wherein the plurality of component content items comprises at least one of: a video file, trailer, thumbnail image, metadata, language track, or subtitle track (see [0036] - audio/video content).
Claim 6, 8, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mitic et al (US 2016/0006817 A1) in view of Li et al (US 2015/0012615 A1), and further in view of Lazier (US 2018/0284987 A1).
(see [0004]), but fails to explicitly recite sending, to the one or more ingestion devices, and after the plurality of component content items has been sent to the one or more ingestion devices, the manifest.  
However, Lazier teaches sending, to the one or more ingestion devices, and after the plurality of component content items has been sent to the one or more ingestion devices, the manifest (see [0029]-[0030] – receipt manifest is provided after data transfer is complete).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, to modify the teachings of Mitic and Li to incorporate the manifest generation as taught by Lazier for the purpose of preventing inadvertent permanent loss of unsuccessfully transferred data objects due to defective data transfer operations (see Lazier [0030]).
As to claim 8, Lazier further teaches deleting, from a storage location and based on determining that the plurality of component content items has been sent to the one or more ingestion devices, a plurality of files associated with the plurality of component content items (see [0030] – deleting data objects indicated as being unsuccessfully copied.).
As to claim 17, Mitic and Li fail to explicitly recite wherein sending the component content item comprises: deleting a file associated with the component content item for indicating that the component content item has been sent to the one or more ingestion devices.
However, Lazier teaches deleting a file associated with the component content item for indicating that the component content item has been sent to the one or more ingestion devices (see [0030] – deleting data objects indicated as being unsuccessfully copied.).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, to modify the teachings of Mitic and Li to incorporate the manifest generation as taught by Lazier for the purpose of preventing inadvertent permanent loss of (see Lazier [0030]).
Claim 7, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mitic et al (US 2016/0006817 A1) in view of Li et al (US 2015/0012615 A1), and further in view of Joliveau et al (US 9,866,459 B1).
As to claim 7, Mitic and Li fail to teach receiving, from the one or more ingestion devices, an indication that the component content item should be reacquired from the content source.
However, Joliveau teaches receiving, from the one or more ingestion devices, an indication that the component content item should be reacquired from the content source (see column 6, lines 38-50 – reacquiring content).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, to modify the teachings of Mitic and Li to incorporate the origin failover for live streaming as taught by Joliveau for the purpose of reducing the impact on the user experience by closely monitoring the operation of each origin stack (see Joliveau column 2, lines 22-34).
As to claim 19, Mitic and Li fail to explicitly recite receiving, from the one or more ingestion devices, an indication that one component content item of the plurality of component content items should be reacquired from the content source; and determining, based on the indication, an identifier corresponding to the one component content item.  
However, Joliveau teaches receiving, from the one or more ingestion devices, an indication that one component content item of the plurality of component content items should be reacquired from the content source (see column 6, lines 38-50 – reacquiring content); and determining, based on the indication, an identifier corresponding to the one component content item (see column 6, lines 38-50 – reacquiring content).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, to modify the teachings of Mitic and Li to incorporate the origin (see Joliveau column 2, lines 22-34).
As to claim 20, Joliveau further teaches receiving a request to reacquire the another component content item based on at least one of: a transcoding error associated with the another component content item, a validation error of the another component content item, or a verification error associated with the another component content item (see column 2, lines 3-21 – error during acquisition).
Claim 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mitic et al (US 2016/0006817 A1) in view of Joliveau et al (US 9,866,459 B1).
As to claim 9, Mitic teaches a method comprising: 
receiving, based on a request to a content source, the component content item (see [0038] – Examiner recognizes the media segments as the component content items as claimed by Applicant.  Media segments of a live media programming may be pushed to the client device 124 without the client device); 
sending, based on determining that the component content item has been received from the content source, the component content item to the one or more ingestion devices (see [0038] – Examiner recognizes the media segments as the component content items as claimed by Applicant.  Media segments of a live media programming may be pushed to the client device 124 without the client device); and 
determining, based on a state of each component content item of the plurality of component content items, that the plurality of component content items has been sent to the one or more ingestion devices (see [0084]-[0087] – Client receives consecutive segments at different intervals.  This suggest that once a media segment is downloaded to the client and stored that the next consecutive media segment is downloaded.  This continues until all segments are downloaded as described in [0093]. Also in [0093]-[0095], Mitic seems to suggest the “state” of each media segment by defining a start and end time associated with the download time.  This clearly demonstrates the completion of storage/downloading of media segments.).  
Mitic fails to explicitly recite receiving, from one or more ingestion devices, a request to reacquire a component content item of a plurality of component content items.
However, Joliveau teaches receiving, from one or more ingestion devices, a request to reacquire a component content item of a plurality of component content items (see column 6, lines 38-50 – reacquiring content).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, to modify the teachings of Mitic to incorporate the origin failover for live streaming as taught by Joliveau for the purpose of reducing the impact on the user experience by closely monitoring the operation of each origin stack (see Joliveau column 2, lines 22-34).
As to claim 10, Joliveau further teaches wherein receiving the request to reacquire the component content item comprises: 
receiving the request based on determining at least one of: a transcoding error associated with the component content item, a validation error of the component content item, or a verification error associated with the component content item (see column 2, lines 3-21 – error during acquisition).  
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mitic et al (US 2016/0006817 A1) in view of Joliveau et al (US 9,866,459 B1), and further in view of Lazier (US 2018/0284987 A1).
As to claim 11, Mitic and Joliveau fails to explicitly recite wherein receiving the component content item comprises: receiving, from the content source, a manifest associated with the plurality of component content items; and generating, based on the manifest, a file associated with the component content item.  
However, Lazier teaches receiving, from the content source, a manifest associated with the plurality of component content items (see [0029]-[0030] and [0042]-[0043] – receipt manifest is provided after data transfer is complete); and generating, based on the manifest, a file associated with the component content item (see [0029]-[0030] and [0042]-[0043]).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, to modify the teachings of Mitic and Joliveau to incorporate the manifest generation as taught by Lazier for the purpose of preventing inadvertent permanent loss of unsuccessfully transferred data objects due to defective data transfer operations (see Lazier [0030]).
Response to Arguments
Applicants’ arguments with respect to objections and rejections not repeated herein are moot, as the respective objections and rejections have been withdrawn in light of the instant amendments. Those arguments that still deemed relevant are now addressed below.
A. Applicant Argues:
The cited references do not teach or suggest the step of "determining that a component content item of a plurality of component content items has been received from a content source" as claimed Claim 1 recites, in part, "sending, based on determining that a component content item of a plurality of component items has been received from a content source, the component content item to one or more ingestion devices." Claims 9 and 15 recite similar, though not identical, features. Applicant respectfully submits Mitic and Li fail to teach or suggest these features.
	Response:
With respect to Applicant’s argument, the argument is not correct and the Examiner is not persuaded because Mitic teaches sending, based on determining that a component content item of a plurality of component content items has been received from a content source, the component content item to one or more ingestion devices (see [0038] – Examiner recognizes the media segments as the component content items as claimed by Applicant.  Media segments of a live media programming may be pushed to the client device 124 without the client device.).
Mitic clearly accepts media content from live sources, thus determining that the media content (i.e. component content item) has been received (accepting of media content) from a content cource (live sources). Once the media content has been accepted, then the media content is segmented into smaller chunks and pushed to the client device(s).
B. Applicant Argues:
The cited references do not teach or suggest determining "that the plurality of component content items has been sent to the one or more ingestion devices" as claimed claim 1 recites, in part, "determining, based on the corresponding state of each component content item of the plurality of component content items, that the plurality of component content items has been sent to the one or more ingestion devices." Claims 9 and 15 recite similar, though not identical, features. Applicant respectfully submits Mitic and Li fail to teach or suggest these features.
	Response:
With respect to Applicant’s argument, the argument is not correct and the Examiner is not persuaded because Mitic teaches sending, based on a state of the component content item indicating that the component content item has been sent to the one or more ingestion devices, another component content item of the plurality of component content items to the one or more ingestion devices (see [0084]-[0087] – Client receives consecutive segments at different intervals.  This suggest that once a media segment is downloaded to the client and stored that the next consecutive media segment is downloaded.  This continues until all segments are downloaded as described in [0093]. Also in [0093]-[0095], Mitic seems to suggest the “state” of each media segment by defining a start and end time associated with the download time.  This clearly demonstrates the completion of storage/downloading of media segments.).

C. Applicant Argues:
Li does not teach or suggest "sending an indication that the plurality of component content items has been sent to the one or more ingestion devices" as claimed claim 1 recites, in part, "sending an indication that the plurality of component content items has been sent to the one or more ingestion devices." Claim 13 recites similar, though not identical, features. Applicant respectfully submits Li fails to teach or suggest these features.
	Response:
With respect to Applicant’s argument, the argument is not correct and the Examiner is not persuaded because Mitic fails to explicitly recite sending an indication that the plurality of component content items has been sent to the one or more ingestion devices.
However, Li teaches sending an indication that the plurality of component content items has been sent to the one or more ingestion devices (see [0040] - content verification component may receive a notification from media controller that gateway device recently stored or is in the process of storing certain digital media content).
Examiner contends that it would have been obvious to also indicate that media content is being sent to client devices, so as to prevent the content from being downloaded or pushed more than one time and thus reduce network bottlenecks.
D. Applicant Argues:
The motivation to combine Mitic with Li is not properly supported The key to supporting any rejection under 35 U.S.C. § 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court of the United States 
	Response:
With respect to Applicant’s argument, the argument is not correct and the Examiner is not persuaded because Examiner clearly presented the motivation to combine Li with Mitic “Before the effective filing date of the invention, it would have been obvious to one or ordinary skill in the art, to modify the teachings of Mitic to incorporate the REDISTRIBUTING SOURCES FOR ADAPTIVE BIT RATE STREAMING as taught by Li for the purpose of alleviating network congestion and providing for improved bandwidth and media quality (see Li [0016]).”
E. Applicant Argues:
The motivation to combine Mitic with Joliveau is not properly supported The key to supporting any rejection under 35 U.S.C. § 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court of the United States noted that the analysis supporting a rejection under 35 U.S.C. § 103 should be made explicit. See KSR International Co. v. Teleflex Inc. (KSR), 550 U. S. 398, 82 USPQ2d 1385 (2007). "[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness." KSR, 550 U.S. at 398, 82 USPQ2d at 1396.
	Response:
With respect to Applicant’s argument, the argument is not correct and the Examiner is not persuaded because Examiner clearly presented the motivation to combine Li with Mitic “Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, to modify the teachings of Mitic and Li to incorporate the origin (see Joliveau column 2, lines 22-34).”
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED M BIBBEE whose telephone number is (571)270-1054.  The examiner can normally be reached on Monday-Thursday 8AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, APU MOFIZ can be reached on 5712724080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information 






/JARED M BIBBEE/Primary Examiner, Art Unit 2161